Citation Nr: 1219436	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This appeal arose before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the St. Louis, Missouri, Department of Veterans' Affairs (VA), Regional Office (RO), which awarded service connection for PTSD and assigned it a 50 percent disability evaluation, effective September 6, 2007, the date of receipt of his claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher evaluation for his service-connected PTSD.  He has alleged that this disorder adversely affects all areas of his life.  He stated that he could not be in social environments and is obsessed with his family's security.  He is constantly checking his surroundings and must ensure that he can get out of the area easily.  He noted suffering from severe panic attacks that worsen when under stress, referring to two past hospitalizations (what he thought were heart attacks were actually found to be panic attacks).  Finally, he reported experiencing depression.  Therefore, he believes that a higher disability evaluation is warranted.

After reviewing the record, the Board has determined that a remand is necessary in this case.  While the delay is regrettable, it is deemed necessary in order to ensure full consideration of the Veteran's claim.

The Veteran was last examined by VA in April 2008, over four years ago; it was this examination that was used to award service connection and the current 50 percent disability evaluation.  This examination, however, given its age, in conjunction with his assertions that his condition has worsened, no longer provides a clear picture of the current degree of severity of his PTSD.  It is also noted that the Veteran underwent a forensic assessment of his PTSD in June 2009.  However, this examination is also some three years old and does not provide a GAF Score.  Again, since this examination, the Veteran has alleged that his disorder has increased in severity.  Clearly, once a Veteran has made a credible allegation that a condition has worsened since the last VA examination, conducting another VA examination is appropriate and must be performed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last VA examination); see also 38 C.F.R. § 3.159(c)(4) (2011) (which states that a VA examination will be conducted when deemed necessary to decide the merits of a claim).  Therefore, it is found that another VA examination is required in order to ascertain the current degree of severity of the Veteran's service-connected PTSD.

While the case is in remand status, the RO must ensure that all pertinent treatment records have been associated with the claims folder.  In this regard, it is noted that the last psychiatric treatment records included in the claims folder date from March 2009.  As a consequence, a request for more updated treatment records must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he provide the names and addresses of all VA and non-VA treatment providers from whom he has sought treatment for his service-connected PTSD since March 2009.  All necessary releases for any non-VA treatment records must be obtained from the Veteran.  All records from Mount Vernon, a VA facility, dated from March 2009 must be associated with the claims folder.  All attempts to obtain all identified relevant records must be noted in the claims folder.  The Veteran and his representative must be informed that, ultimately, it is his responsibility to ensure that all pertinent records have been associated with the claims folder.

2.  Once the above-requested development has been completed, schedule the Veteran for an appropriate VA psychiatric examination in order to ascertain the nature and current degree of severity of his service-connected PTSD.  The examiner must indicate which of the below criteria most closely matches the Veteran's degree of disability:

100 percent:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name;

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships;

50 percent:  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A Global Assessment of Functioning (GAF) Score must be provided, along with a narrative explanation of what that Score represents.

All special studies deemed necessary must be conducted.  A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to this examination, it must be indicated in the folder whether the notification letter was returned as undeliverable.

4.  Following the completion of the development noted above, the Veteran's claim for an initial evaluation greater than 50 percent for the service-connected PTSD must be readjudicated.  If the decision remains adverse to the appellant, he and his representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


